IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60364
                        Conference Calendar



GABRIEL MCDOWELL,

                                         Plaintiff-Appellant,


versus

HANCOCK COUNTY MEDICAL UNIVERSITY;
DIRECTOR OF HANCOCK COUNTY MEDICAL UNIVERSITY,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:96-CV-104-GR
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Gabriel McDowell, Mississippi prisoner # 337862, appeals the

district court's dismissal of his 42 U.S.C. § 1983 civil rights

suit as frivolous pursuant to 28 U.S.C. § 1915(d), now

redesignated as § 1915(e)(2)(B)(i) by § 804 of the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996).   McDowell’s allegation that Hancock County Medical


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60364
                                -2-

University and its director were negligent in hiring medical

personnel who misdiagnosed and mistreated his medical condition

is insufficient to give rise to a § 1983 cause of action.     See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    McDowell

does not allege acts by the defendants "sufficiently harmful to

evidence deliberate indifference to serious medical needs."     See

Estelle v. Gamble, 429 U.S. 97, 106 (1976).   The district court

did not abuse its discretion in dismissing McDowell’s claim as

frivolous because it has no arguable basis in law.   See Denton v.

Hernandez, 504 U.S. 25, 31-34 (1992).

     McDowell’s appeal is without arguable merit and thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.

     We caution McDowell that any additional frivolous appeals

filed by him will invite the imposition of sanctions.    To avoid

sanctions, McDowell is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.